DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Takashi, JP 2003048428 A.
Claims 1, 9 and 16 are anticipated by Takashi’s figs 1-4 and accompanying text which discloses a visor system 2 for a vehicle (fig. 1) comprising:
. a controller configured to provide control signals (see [0004])
. a multifunctional visor 2 comprising a first layer 40, a second layer 3 and a third layer 4 
Re claims 2, 10 and 17, wherein the multilayer stack is configurable by the controller to be placed in one of a display state, a mirror state, or a visor state (see [0019]).
Re claims 3 and 18, wherein the display state comprises the second layer configured to be transparent and the third layer configured to provide a display that is viewable through the second layer by an occupant of the vehicle (fig. 3a)
Re claims 4 and 11, wherein the mirror state comprises the second layer configured as a mirror for use by an occupant of the vehicle (fig. 3b)
Re claims 5-6, 12-13 and 19, wherein the second layer is configurable under control of the second control signal to provide a binary mode of operation, the binary mode of operation comprising a first operating mode wherein the second layer is transparent and a second operating mode wherein the second layer is reflective for providing the mirror state (fig 3a), the second operating mode comprises the first layer configured to be opaque under control of the second control signal (fig. 3b).
Re claims 7-8, 14-15 and 20, wherein the visor state comprises the first layer configured as a sunshade that provides various levels of blocking of sunlight entering a cabin of the vehicle, wherein the optical transmittance of the first layer is configurable under control of the first control signal to provide various levels of blocking of sunlight entering the cabin of the vehicle. (visor functional).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T NGUYEN whose telephone number is (571)272-2297. The examiner can normally be reached 8:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG T NGUYEN/Primary Examiner, Art Unit 2871